Title: 6th.
From: Adams, John Quincy
To: 


       Past the day at Judge Dana’s. It rain’d almost all day. Miss Peggy Wigglesworth was there; amiable as usual. Mrs. Dana read some pages in the sorrows of Werter. Women are better judges of sentiment than men: the ladies were pleased with parts of these letters, which to me appeared very trifling. The arguments in favour of suicide, are sophistical; and subtile, but when well examined, they must appear false: as all arguments that can be brought in favour of this unnatural crime ever must.
       Francis Welch of Plastow in New Hampshire was 21 the 31st of last month. His talents are not striking, and his mind is contracted. His disposition is very unamiable, and his heart is not good. Envy of the worst kind has established her dominion in his breast, and her snakes appear to play around his head. His eye, is the eye of the basilisk, and his every feature expresses the base passions which reign in his soul. His disposition renders him miserable, and cannot fail to make unhappy all those who are connected with him.
      